CONSULTANT AGREEMENT


AN AGREEMENT by and between Wolverine Tube, Inc. (“Company”) and James E.
Deason, an individual with an address at 4511 Old Farm Circle Huntsville,
Alabama 35802 (“Consultant”):


WHEREAS, Company desires Consultant to provide certain financial and accounting
consulting services following his retirement; and


WHEREAS, Consultant is willing to provide such services and the Company is
willing to provide certain benefits to Consultant;


NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
recited herein, agree as follows:


1. Consultant shall provide such financial and accounting consulting services as
the President and Chief Operating Officer, the Chief Financial Officer or the
Board of Directors may request for the consideration outlined in Section 2,
herein below.


2. As full and total compensation for services rendered under this Agreement
Company shall pay Consultant One Hundred Sixty-Five Thousand Eighty-Three and
no/100 Dollars ($165,083.00), payable in monthly installments of Thirteen
Thousand Seven Hundred Fifty-Seven and no/100 Dollars ($13,757.00) on the first
day of each month during the term of this Agreement. Company shall also provide
retiree medical insurance coverage to Consultant and his spouse under Company’s
group health plan at the active employee rate.


Company shall not be responsible for deducting from any consideration paid under
this Agreement any taxes, unemployment, social security, or other expense.
Moreover, Consultant, his employees, agents, and independent contractors shall
have no authority, nor shall they represent themselves as having any authority,
to bind Company in any manner whatsoever.


No additional compensation or fee shall be payable by Company to Consultant by
reason of any benefit gained by Company directly or indirectly through
Consultant's efforts in Company's behalf, nor shall Company be liable in any way
for any additional compensation, fee or expenses unless the parties have
expressly agreed thereto in writing.


3. Company shall reimburse Consultant for reasonable travel expenses in
accordance with the expense account policies of Company. Consultant shall submit
application for such reimbursement in a form acceptable to the Company and shall
include all backup documentation.


4. Consultant is an independent contractor and neither an agent nor employee of
Company. Consultant shall not represent himself as an agent of Company and may
not commit
or obligate Company in any way to other parties. Consultant hereby waives any
entitlement to any benefits or privileges provided by Company to its employees.


5. In view of the services to be performed hereunder, Consultant agrees that:



--------------------------------------------------------------------------------


(a) Except as an authorized representative of Company may otherwise consent in
writing, Consultant will not disclose to any third party at any time, either
during or subsequent to the term of this Agreement, any information, knowledge,
or data of Company which he may receive or develop during said term relating to
inventions, discoveries, formulas, processes, methods, machines, compositions,
computer programs, accounting methods, financial information, or business plans
and information systems, or other matters which are of a proprietary or
confidential nature, including any information or data of others which Company
is obligated to maintain in confidence, and that it will not use such
information, knowledge, or data for purposes beyond the scope of this Agreement
except as an authorized officer of Company may otherwise consent in writing.


(b) All written or otherwise documented information and information-bearing
materials which may be prepared by or furnished to Consultant under this
Agreement shall be and remain the exclusive property of Company and shall be
delivered to Company upon termination of this Agreement or upon earlier request
of Company.


(c) Company shall have the full and unrestricted right to use and publish any
information, knowledge, or data disclosed by Consultant to Company subject only
to such prior rights as may arise under the patent and copyright statutes,
except that Consultant shall not be entitled to assert against Company any such
rights belonging to Consultant unless it shall have notified Company in writing
thereof prior to the effective date of this Agreement.


6. Consultant hereby represents and warrants that:


(a) With respect to any information, knowledge, or data disclosed by Consultant
to Company in the performance of this Agreement, Consultant has the full and
unrestricted right to disclose the same.


(b) Consultant is free to undertake the services required by this Agreement, and
that there is no conflict of interest between his performance of this Agreement
and any obligation he may have to other parties.


7.  The services to be provided under this Agreement are to be performed
entirely at Consultant’s risk. The parties shall indemnify one another and hold
one another harmless from any liability, cost, or expense, including attorneys’
fees, arising out of, or in connection with, any wrongful or negligent action or
failure to act by the other, its employees, agents, or independent contractors.


8.   The Consultant’s rights and obligations under this Agreement may not be
assigned without prior written consent of Company.
2

--------------------------------------------------------------------------------



9. This Agreement shall be effective January 1, 2008. It shall terminate no
later than December 31, 2008 unless it is extended by mutual agreement. This
Agreement may be earlier terminated by Company or the Consultant for the
convenience of either with thirty (30) days’ written notice, and upon the date
of termination by either party for convenience, the Company’s payment
obligations under Section 2 hereinabove shall cease. The obligations of
Consultant under Sections 5 and 7, hereinabove, shall survive and not be
affected by any termination of this agreement, or by its expiration.


10. This Agreement shall be governed by and construed in accordance with the
laws of the State of Alabama.


11. This Agreement shall constitute the sole agreement between the parties
hereto with respect to the subject matter hereof and shall supersede any and all
prior agreements or understandings relating to the subject matter hereof and
between Wolverine Tube, Inc. and James E. Deason, specifically including: (i)
the 2002 Change in Control, Severance and Non-Competition Agreement dated July
12, 2002; (ii) the Consultant Agreement between Wolverine Tube, Inc. and James
E. Deason dated March 31, 2005; and (iii) the Offer Letter to James E. Deason
dated November 7, 2005; provided, however, Section 2 of Appendix A of the Offer
Letter to James E. Deason dated November 7, 2005 (“Secrecy, Non-Solicitation and
Non-Competition”) shall remain in full force and effect. No change or amendment
to this Agreement shall be binding unless in writing and signed by both parties.


IN WITNESS WHEREOF, the parties hereto have caused this instrument to be signed
as of the date indicated below.
 

 

James E. Deason   Wolverine Tube, Inc. Consultant   Company           By: /s/
James E. Deason   By: /s/ Harold M. Karp   Signature     Signature          
Name: James E. Deason   Name: Harold M. Karp   Printed   Printed          
Title:     Title: President & Chief Operating Officer                     Date:
2/21/2008   Date: 2/29/2008

  

 
Consultant Agreement Between Mr. James E. Deason and Wolverine Tube, Inc.
Effective January 1, 2008
 
3

--------------------------------------------------------------------------------

